DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/4/2021have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Basu Mallick et al. (US 20160164793) in view of Lee et al. (US 20040184437).
([0226] when the discard timer started for the PDCP SDU expires, the PDCP layer discards both the PDCP SDU (associated with the expired discard timer) and the PDCP PDU generated out of said PDCP SDU) at the data link protocol sublayer (Fig. 13), and performing one of following operations on the SDU having constituted a data protocol data unit (PDU) at the data link protocol sublayer: replacing the SDU in the data PDU with a padding bit (Fig. 10, padding), discarding the data PDU and transmitting a discard notification PDU (Fig. 23, inform RLC to discard PDCP PDU), and continuing to transmit the data PDU.  
However, Basu Mallick does not expressly teach transmitting a discard notification PDU to the data link protocol sublayer of a receiving end. Lee teaches Fig. 11, Fig. 12, and [0113] the transmitting side discards all SDUs from the 35.sup.th SDU of the start point of the transmitting window up to the 39.sup.th SDU of the last discarded SDU, and sends such information to the receiving side (S11, S12). Lee further teaches [0133] the moving of the receiving window is performed in a data link layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Lee in order to provide a method for moving a receive window in a radio access network ([0002], Lee).
Regarding claims 10 and 19, Basu Mallick teaches receiving a protocol data unit (PDU) at a data link protocol sublayer of a receiving end (Fig. 11); in response to determining that the PDU is a data PDU comprising a service data unit (SDU) (Fig. 14 and Fig. 15, [0077] PDCP PDUs for user plane data comprise a "D/C" field in order to distinguish Data and Control PDUs), restoring the SDU from the data PDU (Fig. 11), and (in response to determining that all bits in the restored SDU are padding bits, ignoring the SDU in transmission of the SDU to an upper layer of the data link protocol sublayer;) or in response to determining that the PDU is a discard notification PDU3 (Fig. 29SeNB Secondary Timer for SN-X expired? On Yes, Discard Indication PDCP PDU (NACK SN_X)), obtaining a sequence number DISCARD_SN of a discarded data PDU from the discard notification PDU, and in response to determining that the DISCARD_SN is a sequence number of a data PDU to be received in sequence at the data link protocol sublayer, updating the data PDU to be received in sequence (Fig. 29, Transmit SN_X to UE, and PDCP reordering at UE).  
However, Basu Mallick does not expressly teach from the data link protocol sublayer of a transmitting end. Lee teaches the limitation as in claim 1 above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Lee in order to provide a method for moving a receive window in a radio access network ([0002], Lee).
Regarding claims 2 and 18, Basu Mallick teaches wherein the data link protocol sublayer is a highest data link protocol sublayer L2-H (Fig. 5 and [0023] The Layer 2 structure), wherein the L2-H comprises at least one function of a group consisting of: header compression and decompression, security, retransmission, reordering and duplicate packet detection (Fig. 10).  
Regarding claim 7, Basu Mallick teaches the discard notification PDU comprises a sequence number of the data PDU and is used for indicating that the data PDU (Fig. 29).  
Regarding claim 8, Basu Mallick teaches discarding the data PDU and transmitting the discard notification PDU comprises: discarding the data PDU at the data link protocol sublayer, and notifying a lower protocol sublayer of the data link protocol sublayer of discarding the data PDU (Fig. 23).  
Regarding claim 9, Basu Mallick teaches after continuing to transmit the data PDU, the method further comprises: discarding a preset number of SDUs behind the SDU at the data link protocol sublayer (Fig. 23 and Fig. 24).  
Regarding claim 11, Basu Mallick teaches restoring the SDU from the data PDU comprises: removing a PDU header of the data PDU to obtain the SDU; or removing the PDU header of the data PDU and performing at least one operation of integrity verification, decryption or decompression to obtain the SDU (Fig. 10, Fig. 11 and Fig. 12).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Basu Mallick et al. (US 20160164793) modified by Lee et al. (US 20040184437), and further in view of YI et al. (US 20160183221).
Regarding claim 5, neither Basu Mallick nor Lee expressly teaches replacing a data field for the SDU in the data PDU with a preset padding bit (Fig. 10, Padding). YI teaches [0111] the MAC-I field is still present and should be padded with padding bits set to 0. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with YI since decrease in cost .
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Basu Mallick et al. (US 20160164793) modified by Lee et al. (US 20040184437), and further in view of Kuo et al. (US 20030095519). 
Regarding claim 6, neither Basu Mallick nor Lee expressly teaches wherein replacing the SDU in the data PDU with the padding bit comprises: in a case where the data PDU comprising the SDU has been delivered from the data link protocol sublayer to a lower protocol sublayer before the discard timer expires, in response to determining that the discard timer expires, replacing the SDU in the data PDU with the padding bit at the data link protocol sublayer, and indicating the lower protocol sublayer to discard the data PDU. Kuo teaches [0032] the RLC layer 142 would construct one padding PDU 150 to stand in place of the discarded SDU data 141d, combine it with other properly formed data PDUs 145, and submit the total as a block 168 to fulfill the TFC data request 166. Kuo further teaches [0029] This special LI 156a indicates that the rest of the PDU 150a is padding, holding undefined information that can be ignored. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Kuo in order to provide a method and associated system for processing unexpected transmission interruptions between a radio link control (RLC) layer and a medium access control (MAC) layer in a wireless communications system ([0012], Kuo).
Regarding claim 12, Basu Mallick teaches wherein ignoring the SDU in the transmission of the SDU to the upper layer of the data link protocol sublayer comprises: (Fig. 10 Padding is not carried(ignored) to the RLC PDU). Neither Basu Mallick nor Lee expressly teaches in response to determining that all bits in the restored SDU are padding bits, ignoring the SDU in transmission of the SDU to an upper layer of the data link protocol sublayer.   Kuo teaches [0032] the RLC layer 142 would construct one padding PDU 150 to stand in place of the discarded SDU data 141d, combine it with other properly formed data PDUs 145, and submit the total as a block 168 to fulfill the TFC data request 166. Kuo further teaches [0029] This special LI 156a indicates that the rest of the PDU 150a is padding, holding undefined information that can be ignored. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Kuo in order to provide a method and associated system for processing unexpected transmission interruptions between a radio link control (RLC) layer and a medium access control (MAC) layer in a wireless communications system ([0012], Kuo).
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Basu Mallick et al. (US 20160164793) modified by Lee et al. (US 20040184437), and further in view of Lee et al. (US 20040184437).
Regarding claim 16, neither Basu Mallick nor Lee expressly teaches in response to determining that the DISCARD_SN is not the sequence number of the data PDU to be received in sequence at the data link protocol sublayer, ignoring the discard notification PDU.  Lee teaches [0091] Hence, when the receiving window has already moved, i.e., when the discard information of the corresponding SDU is received after the successfully received SDU is delivered to the higher layer, the receiving side ignores this information and informs the transmitting side of a current position of the receiving window. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Lee in order to to guarantee the QoS (quality of service) that is appropriate for each radio bearer (RB) ([0021], Lee).
Regarding claim 13, neither Basu Mallick nor Lee expressly teaches updating the data PDU to be received in sequence comprises: updating a receiving window; and after the receiving window is updated, delivering a SDU, which is restored from a data PDU having a sequence number less than the sequence number of the updated data PDU to be received in sequence and has not been delivered, to the upper layer of the data link protocol sublayer in sequence. Lee teaches Fig. 12 and [0091] Hence, when the receiving window has already moved, i.e., when the discard information of the corresponding SDU is received after the successfully received SDU is delivered to the higher layer, the receiving side ignores this information and informs the transmitting side of a current position of the receiving window. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Lee in order to to guarantee the QoS (quality of service) that is appropriate for each radio bearer (RB) ([0021], Lee).

21-23. (Canceled)

Allowable Subject Matter
Claims 3, 4, 14, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.